Citation Nr: 9926355	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left clavicle, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with narrowing of the medial compartment, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for synovitis of 
the right ankle, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.  He served in the Southwest Asia theater of operations 
from January to April 1991.  This case came before the Board 
of Veterans' Appeals (Board) on appeal of July 1996 and 
December 1997 rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fargo, North Dakota.

The Board notes that service connection for chronic fatigue 
syndrome manifested by various symptoms, including joint and 
muscle pain, headaches, and irritability and memory 
impairment, was denied in an unappealed rating decision of 
May 1995.  Service connection for chronic fatigue syndrome 
was also denied in an unappealed rating decision of February 
1996.  In both of these decisions, the M&ROC considered the 
provisions of 38 C.F.R. § 3.317 concerning presumptive 
service connection for undiagnosed illnesses manifested in 
Persian Gulf veterans to a degree of 10 percent within two 
years after the last date of Persian Gulf service.  

Based on the receipt of additional evidence and a change in 
the law extending the presumptive period for undiagnosed 
illnesses in Persian Gulf veterans to December 31, 2001, the 
M&ROC entered the aforementioned December 1997 rating 
decision.  In this decision, the M&ROC framed the issue as 
service connection for fibromyalgia (claimed as chronic 
fatigue, polymyalgia, arthralgias, paresthesias, headaches 
and depression).  In his January 1998 notice of disagreement 
with the December 1997 rating decision, the veteran referred 
only to fibromyalgia.  No later correspondence has been 
received from the veteran.  In his written statement of 
January 1999, the representative argued that service 
connection is warranted for fibromyalgia and only noted as 
the M&ROC did that the fibromyalgia had been claimed as 
chronic fatigue, polymyalgia, arthralgias, paresthesias, 
headaches and depression.  In a written brief submitted in 
May 1999, the representative framed the service connection 
issue on appeal as entitlement to service connection for 
fibromyalgia.  He did not refer to chronic fatigue, 
polymyalgia, arthralgias, paresthesias, headaches or 
depression.  In light of these circumstances, the Board has 
also concluded that the only service connection issue 
currently on appeal is entitlement to service connection for 
fibromyalgia.  


FINDINGS OF FACT

1.  The claim for service connection for fibromyalgia is not 
plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's claims for increased 
evaluations has been obtained.

3.  The veteran's lumbar strain is not shown to be currently 
productive of significant functional impairment. 

4.  The veteran is able to lift his left arm to at least the 
shoulder level.

5.  The veteran's right knee disability is manifested by 
limitation of flexion which more nearly approximates 
limitation to 45 degrees than to 30 degrees.

6.  The veteran's right ankle synovitis is not shown to be 
currently symptomatic; it is not productive of limitation of 
motion which more nearly approximates moderate than marked.


CONCLUSIONS OF LAW

1.  The claim for service connection for fibromyalgia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1998). 

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left clavicle have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5203 (1998).

4.  The criteria for an evaluation in excess of 10  percent 
for chondromalacia of the right knee with narrowing of the 
medial compartment have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for synovitis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Under certain circumstances, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses, provided that such disability: (i) 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
within the presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (1998).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records show no diagnosis of 
fibromyalgia, and there is no other contemporaneous medical 
evidence of fibromyalgia prior to 1993.  VA outpatient 
records show that the presence of fibromyalgia was suspected 
in March 1993.  Later medical evidence shows that the veteran 
was found to have fibromyalgia.  Although medical evidence 
showing that the veteran gave a history of musculoskeletal 
problems dating back to service is of record, information 
recorded by a medical examiner, unenhanced by any medical 
comment by the examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The record contains no medical evidence suggesting 
that the veteran's fibromyalgia was manifested in service or 
that it is etiologically related to service.  Moreover, 
diagnosed disorders such as fibromyalgia are not subject to 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.317.  Therefore, the Board must conclude that the 
veteran's claim is not well grounded.  

II.  Increased Evaluation

The Board has found the veteran's claims for increased 
evaluations to be well grounded.  The Board is also satisfied 
that all available evidence necessary for an equitable 
disposition of these claims has been obtained.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities on appeal.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

It was noted on VA Persian Gulf examination in April 1996 
that the veteran is right handed.  The assessments were 
fractured left clavicle, without objective findings; chronic 
lumbosacral strain with ostensibly extreme limitation of 
motion; chondromalacia patella of the right knee, with 
narrowing of the medial compartment; and history of right 
ankle injury.  The examiner noted that the veteran's pain was 
global and nonlocalized with any joint touched by the 
examiner eliciting pain.  He stated that there was not 
objective evidence of swelling, tenderness, or redness.  He 
commented that the veteran had sustained some orthopedic 
injuries but he appeared to have developed a somatoform 
disorder, a psychiatric disorder in which the body symptoms 
are diffuse and at times magnified.

On VA examination of the spine in July 1996, the veteran 
complained of constant low back pain.  Physical examination 
revealed muscular atrophy of the lumbosacral spine.  Patellar 
and Achilles reflexes were 1/5, bilaterally, with straight 
leg raising negative, bilaterally, at 45 degrees.  Range of 
motion of the lumbar spine involved 30 degrees of forward 
flexion, 5 degrees of backward extension, and 10 degrees of 
bilateral side bending and rotation.  It was noted that there 
were significant theatrics throughout the entire examination, 
with various grimaces, groans, gripes, and exclamations.  It 
was reported that an MRI of the lumbosacral spine showed 
early degeneration of the L5-S1 disc.  The diagnosis was 
early degeneration of the L5-S1 disc.  The examiner noted 
that the reported symptoms and documented range of motion 
were totally out of proportion to the MRI findings, 
suggesting that the veteran was overplaying his degree of 
disability.

On VA examination of the right knee and ankle in July 1996, 
the veteran complained of right knee pain and giving way and 
of right ankle pain; his knee was aggravated by walking or 
just sitting.  Physical examination did not show any right 
knee edema, effusion, or deformity.  The veteran complained 
of pain in the retropatellar region of the right knee and in 
the medial and lateral aspects of the right ankle.  There was 
no edema, laxity, or deformity of the right ankle.  Range of 
motion of the right knee was from 0 degrees of extension to 
130 degrees of flexion; motion of the right ankle was from 10 
degrees of dorsiflexion to 40 degrees of plantar flexion.  It 
was noted that an MRI of the right knee was normal.  The 
diagnoses were no right knee condition found and no right 
ankle synovitis found.

VA examination of the veteran's left shoulder in July 1996 
revealed complaints of a history of his left shoulder popping 
out.  Physical examination of the shoulder did not show any 
gross palpable deformity or left shoulder tenderness.  Left 
upper extremity grip was 2/5.  X-rays of the left shoulder 
were considered normal, with nothing to suggest a previous 
fracture.  The diagnosis was questionable old left clavicle 
fracture.

The veteran testified at his September 1997 M&ROC hearing 
that he wanted to wait for a VA examination to talk about his 
disabilities.

On VA examination of the spine in May 1998, the veteran 
complained of lumbar pain, weakness, and stiffness, for which 
he was taking medication.  His condition appeared to be 
aggravated by changes in weather, exercise, and prolonged 
sitting.  Active range of motion of the lumbar spine was from 
6 degrees of extension to 42 degrees of flexion (with normal 
motion of 35 degrees of extension and 95 degrees of flexion); 
lateral flexion was 15 degrees to the right and 10 degrees to 
the left (with normal side bending to 40 degrees), with 
rotation of 30 degrees to the left and 20 degrees to the 
right (with normal rotation of 35 degrees).  It was noted 
that there was evidence of pain, excessive fatigability, and 
incoordination with range of motion.  X-rays of the lumbar 
spine were normal.  The diagnosis was degenerative disc of 
L5-S1 with chronic low back pain.

On VA examination of the left shoulder, right knee, and right 
ankle in May 1998, the veteran's complaints were similar to 
those in July 1996.  The veteran complained of right knee 
flare-ups due to weather.  It was noted that the veteran used 
a cane.  Active range of motion of the left shoulder included 
90 degrees of elevation (with normal elevation of 180 
degrees), 180 degrees of abduction (with normal abduction to 
180 degrees), and 20 degrees of bilateral rotation (with 
normal rotation of 90 degrees).  It was noted that there was 
tenderness in the left clavicular area and that the joint did 
not dislocate when examined.  The shoulder was not exercised 
because of pain.  Active range of motion of the right knee 
was from 0 degrees of extension to 120 degrees of flexion 
(with normal motion from 0-140 degrees).  The right knee was 
exercised by performing flexion-extension motion ten times.  
There was evidence of pain on motion and evidence of 
excessive fatigability with exercise, although it was noted 
that this was hard to evaluate.  There was no evidence of 
incoordination with exercise and no significant further loss 
in range of motion after exercise.  There was grating in the 
right knee.  Range of motion of the right ankle was from 10 
degrees of dorsiflexion (with normal dorsiflexion of 20 
degrees) to 40 degrees of plantar flexion (with normal 
plantar flexion of 45 degrees).  The ankle was noted to be 
warm and somewhat erythematous.  The ankle was exercised by 
performing flexion-extension ten times.  There was evidence 
of pain on motion, and there was tenderness of the right 
ankle both before and after exercise.  There was some fatigue 
noted on exercise of the ankle, but the examiner noted that 
it was questionable how much of it was real.  There was no 
significant further loss of motion after exercise.  X-rays of 
the lumbosacral spine, right knee, and right ankle did not 
show any abnormality.  The diagnoses were history of 
subluxation of the left sternoclavicular joint with residual 
degenerative arthritis, right patellofemoral pain syndrome, 
and no synovitis of the right ankle found on examination.

The Board notes that where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as is the case for each of the 
disabilities at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet.App. 
55, 58 (1994).

Additionally, in evaluating the severity of the veteran's 
disabilities of the low back, left clavicle, right knee, and 
right ankle, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4, as well as the application of 38 C.F.R. § 
4.40, regarding functional loss due to pain, and 38 C.F.R. § 
4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran is currently assigned a 20 percent evaluation for 
lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
which provides that moderate limitation of motion of the 
lumbosacral spine warrants a 20 percent evaluation and severe 
limitation of motion of the lumbosacral spine warrants a 40 
percent evaluation.  

A 20 percent evaluation is assigned for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position; a 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The clinical evidence of record reveals complaints of low 
back pain, weakness, and stiffness, for which the veteran was 
taking medication.  Although extreme limitation of motion was 
manifested by the veteran in April 1996, the examiner noted 
the absence of objective evidence of orthopedic disability 
such as swelling, tenderness or redness.  In addition, the 
examiner suggested that the veteran's symptoms were possibly 
related to a somatoform disorder.  Forward flexion of the low 
back was to 30 degrees on VA examination in July 1996, at 
which time it was noted that the veteran appeared to be 
overplaying his degree of disability.  Significant functional 
impairment was found on VA examination in May 1998.  On the 
July 1996 and May 1998 examinations, the veteran's functional 
impairment was attributed to degenerative disc disease.  
Lumbar strain or lumbosacral strain was not diagnosed on 
either occasion.  In fact, there is no objective evidence of 
significant functional impairment due to low back strain in 
recent years.  Therefore, the Board must conclude that an 
evaluation in excess of 20 percent is not in order for the 
service-connected low back disability. 

The veteran is currently assigned a 20 percent evaluation for 
residuals of a fracture of the left clavicle.  A 20 percent 
evaluation is assigned for either the major or minor shoulder 
when there is nonunion of the clavicle with loose movement or 
for dislocation of the clavicle.  It is noted that the 
disability can also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
A 20 percent evaluation is warranted for the minor shoulder 
when motion of the arm is limited to midway between the side 
and shoulder level; a 30 percent evaluation is warranted for 
the minor shoulder when motion of the arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Although the veteran has complained that his left shoulder 
pops out, causing pain and functional limitation, there was 
no gross palpable deformity or tenderness on VA examination 
in July 1996.  Range of motion in May 1998 involved 90 
degrees of elevation and 180 degrees of abduction.  There was 
tenderness in the clavicular area but the shoulder did not 
dislocate when examined.  X-rays of the left shoulder were 
interpreted as normal.  Based on the above findings, the 
Board concludes that the disability picture for the veteran's  
residuals of a fracture of the left clavicle does not more 
nearly approximate the criteria for an increased evaluation.  
There is no medical evidence of malunion, nonunion, 
dislocation or loose movement.  Although the veteran did not 
exercise his left shoulder on VA examination in May 1998 
because of his complaints of pain, the clinical evidence 
recorded on that examination, especially the 180 degrees of 
abduction with no palpable deformity, the absence of abnormal 
X-ray findings, and the lack of shoulder dislocation when 
evaluated by the examiner, do not show sufficient functional 
impairment, even with consideration of DeLuca v. Brown, 8 
Vet. App. 202 (1995) and the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1998), to warrant an increased evaluation of 30 percent 
under Diagnostic Code 5201. 

The veteran is currently assigned a 10 percent evaluation for 
chondromalacia of the right knee under Diagnostic Codes 5010-
5257.  Arthritis, due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
According to Diagnostic Code 5257, other knee impairment, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

According to the diagnostic codes for limitation of motion of 
the leg, a 10 percent evaluation is warranted when extension 
of the leg is limited to 10 degrees or flexion of the leg is 
limited to 45 degrees, a 20 percent evaluation is warranted 
when extension of the leg is limited to 15 degrees or flexion 
of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

The Board notes that the diagnostic codes for arthritis are 
not for application because there was no X-ray evidence of 
arthritis of the right knee on either a July 1996 MRI or May 
1998 X-rays.  Consequently, separate evaluations under 
Diagnostic Codes 5257 and 5003 are not warranted based on the 
pertinent VA General Counsel (GC) precedent opinion 
(VAOPGCPREC 23-97). 

Flexion of the knee was limited to 130 degrees (full flexion 
is to 140 degrees) on VA examination in July 1996 and to 120 
degrees on VA examination in May 1998.  In addition, the 
veteran complained of occasional right knee flare ups due to 
weather in May 1998, and it was noted on that examination 
that there was pain on motion, excessive fatigability, and 
grating.  The diagnosis in May 1998 was right patellofemoral 
pain syndrome.  In the Board's opinion, when all pertinent 
disability factors are considered, it must still be concluded 
that the limitation of motion does not more nearly 
approximate the criteria for a 20 percent evaluation 
(extension limited to 15 degrees or flexion limited to 30 
degrees) than those for a 10 percent evaluation (extension 
limited to 10 degrees or flexion limited to 45 degrees).  In 
this regard, the Board notes that right knee extension has 
remained full, right knee flexion on the recent VA 
examinations was to 120 degrees or more, no swelling or 
deformity has been found, and there is no objective evidence 
of incoordination or significant further loss in range of 
motion post exercise.  The Board also notes that there is no 
clinical evidence of instability or subluxation of the knee.  
Therefore, an evaluation in excess of 10 percent is not in 
order.

The veteran is currently assigned a 10 percent evaluation for 
synovitis of the right ankle under Diagnostic Code 5271.  
Moderate limitation of motion of the ankle is assigned a 10 
percent evaluation; marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Motion of the right ankle on VA examinations in July 1996 and 
May 1998 included 10 degrees of dorsiflexion (with normal 
dorsiflexion of 20 degrees) and 40 degrees of pain free 
plantar flexion (with normal plantar flexion of 45 degrees).  
No edema, laxity, or deformity was found in July 1996.  The 
right ankle was exercised in May 1998 by performing flexion-
extension movement ten times, and plantar flexion post 
exercise was to 45 degrees.  X-rays were noted in May 1998 to 
be normal.  In fact, it was noted on VA examinations in July 
1996 and May 1998 that no synovitis of the right ankle was 
found.  Consequently, although the veteran complained of pain 
on motion and some tenderness of the right ankle in May 1998, 
there is no objective evidence of pain on motion or of 
weakness, incoordination, or fatigability due to service-
connected right ankle disability.  Therefore, the Board must 
conclude that the disability does not more nearly approximate 
the criteria for an evaluation in excess of 10 percent under 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.

The Board has considered whether the claims for increased 
evaluations should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  The record reflects that the veteran has not 
required frequent hospitalizations for the service-connected 
disabilities at issue and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment resulting from 
any of the disabilities would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of the claims for extra-
schedular consideration is not in order.


ORDER

Service connection for fibromyalgia is denied.

An evaluation in excess of 20 percent for lumbar strain is 
denied.

An evaluation in excess of 20 percent for residuals of a 
fracture of the left clavicle is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee with narrowing of the medial compartment is 
denied.

An evaluation in excess of 10 percent for synovitis of the 
right ankle is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

